DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/832,783 filed on 03/27/2020.
Claims 1-8 are currently pending and have been examined. 
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 04/21/2022.
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 04/21/2022.
This action is made NON-FINAL in response to the RCE filed by the Applicant on 05/20/2022.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  

In claim 7, “in which the vehicle may parked” should read “in which the vehicle may be parked”. 
In claim 8, “when the stop process is initiated” should read “when the parking process is initiated”.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a control unit” in claims 1-8,

“The control unit 15 may consist of an electronic control unit (ECU) including a CPU, a ROM, a RAM, and the like. The control unit 15 executes various types of vehicle control by executing arithmetic processes according to a computer program executed by the CPU. The control unit 15 may be configured as a single piece of hardware, or may be configured as a unit including a plurality of pieces of hardware. In addition, at least a part of each functional unit of the control unit 15 may be realized by hardware such as an LSI, an ASIC, and an FPGA, or may be realized by a combination” (Description of the Preferred Embodiments: Page 14 – 1st paragraph).

“an occupant monitoring device” in claims 1 and 7,

“The occupant monitoring device 11 may include a heart rate sensor provided on the steering wheel or the seat, or a seating sensor provided on the seat. In addition, the occupant monitoring device 11 may be a wearable device that is worn by the occupant, and can detect the vital information of the driver including at least one of the heart rate and the blood pressure of the driver. In this conjunction, the occupant monitoring device 11 may be configured to be able to communicate with the control unit 15 via a per se known wireless communication means. The occupant monitoring device 11 outputs the captured image and the detection signal to the control unit 15.” (Description of the Preferred Embodiments: Page 12, 13 – 4th, 1st paragraphs)

“a map device” in claims 1, 3-5, and 7,

“The navigation device 9 is able to identify the current position of the vehicle, and performs route guidance to a destination and the like, and may include a GNSS receiver 21, a map storage unit 22, a navigation interface 23, and a route determination unit 24.” (Description of the Preferred Embodiments: Page 11 – 2nd paragraph)

“The vehicle control system 1 according to the present embodiment includes the external environment recognition device 6, the navigation device 9” (Description of the Preferred Embodiments: Page 27 – 2nd paragraph).

“an external environment recognition device” in claim 1, and 3-7.

“The external environment recognition device 6 is a device that detects objects located outside of the vehicle. The external environment recognition device 6 may include a sensor that captures electromagnetic waves or light from around the vehicle to detect objects outside of the vehicle, and may consist of a radar 17, a lidar 18, an external camera 19, or a combination of these. The external environment recognition device 6 may also be configured to detect objects outside of the vehicle by receiving a signal from a source outside of the vehicle. The detection result of the external environment recognition device 6 is forwarded to the control unit 15.” (Description of the Preferred Embodiments: Page 9 – 2nd paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
The examiner is interpreting the limitations of claims 7 and 8 to substitute distance with time with regards to the limitations of claims 1 and 2. Accordingly, the examiner is interpreting the vehicle control system to operate as a function of both distance and time.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (U.S. Pub. No. 2018/0292822 A1) in view of Kakinami (U.S. Pub. No. 2009/0121899 A1) in further view of Oooka (U.S. Pub. No. 2015/0345961 A1).

Regarding claim 1:
Ichikawa teaches:
A vehicle control system, comprising: a control unit for steering, accelerating and decelerating a vehicle;, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
an occupant monitoring device configured to monitor a driver of the vehicle;, (“The HMI 8 is an interface that allows transmission and input of information between an occupant (e.g., the driver) of the vehicle M and the automatic driving system 100. The HMI 8 has a function of managing the attentiveness of the driver to the travel of the vehicle M. The HMI 8 includes a state detection unit 8 a, an alert unit 8 b, a driver state management unit 8 c, and an input unit 8 d.” (Ichikawa: Detailed Description of Embodiments – 45th paragraph, FIG. 1))
and a map device storing map information,, (“The map database 4 is a database that stores map information” (Ichikawa: Detailed Description of Embodiments – 38th paragraph, FIG. 1))
and configured to estimate a position of the vehicle;, (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
and an external environment recognition device for recognizing a surrounding environment of the vehicle;, (“The external sensor 2 is a detector that detects external conditions surrounding the vehicle M or the like. The external sensor 2 includes at least one of a camera, a radar, and a laser imaging detection and ranging (LIDAR) system. The external sensor 2 is also used to recognize white lines of a lane the vehicle M is traveling in as will be described later. The external sensor 2 may also be used to measure the position of the vehicle M.” (Ichikawa: Detailed Description of Embodiments – 31st paragraph, FIG. 1))
wherein the control unit is configured to execute a parking process by which the control unit searches for and locates a prescribed parking position in an area located within a permitted distance along a travel route from a point where the parking process is initiated, wherein the control unit is further configured to drive the vehicle to the parking position and to park the vehicle in the parking position, (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
and wherein, in executing the parking process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
the control unit computes, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
detected by the external environment recognition device,, (“The external sensor 2 is a detector that detects external conditions surrounding the vehicle M or the like. The external sensor 2 includes at least one of a camera, a radar, and a laser imaging detection and ranging (LIDAR) system. The external sensor 2 is also used to recognize white lines of a lane the vehicle M is traveling in as will be described later. The external sensor 2 may also be used to measure the position of the vehicle M.” (Ichikawa: Detailed Description of Embodiments – 31st paragraph, FIG. 1))
wherein the area is extracted from a region where, (“Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay.” (Ichikawa: Background – 3rd paragraph))
and wherein the control unit is configured to drive the vehicle to the parking position in the area and to park the vehicle in the parking position located in the area., (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
Ichikawa does not teach but Kakinami teaches:
an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on a road, (“Specifically, the shape recognition means has a sample extraction part for extracting an arbitrary sample from among a sample group constituting the surface shape information; a shape model setting part for defining a shape model on the basis of the extracted sample; an agreement calculation part for calculating the degree of agreement between the shape model with respect to the sample group; and a determining part for determining whether the shape model matches the sample group on the basis of the calculation results.” (Kakinami: Disclosure of the Invention – 42nd paragraph) Examiner Note: The examiner is interpreting the calculation of the degree of agreement between the shape model with respect to the sample group to be equivalent to the agreement between an object contained in the map information and an object on a road.)
when the agreement is below a prescribed agreement threshold than when the agreement is equal to or above the agreement threshold,, (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Ichikawa in view of Kakinami does not teach but Oooka teaches:
when it is detected that the driver has become incapable of properly maintaining a traveling state of the vehicle,, (“The driver information acquiring unit acquires information that enables determination of whether or not the driver is in a state capable of appropriately performing driving operations. The driver state determining unit determines whether or not the driver is in a state capable of appropriately performing driving operations, based on the information acquired by the driver information acquiring unit.” (Oooka: Summary – 15th-16th paragraphs))
a travel distance until the parking position, (“the travelling distance to a location in which the vehicle can be stopped” (Oooka: Background – 9th paragraph))
is less than the permitted distance, the permitted distance being shorter, (“The own vehicle is thereby able to stop at a low-risk location by travelling over a shorter distance” (Oooka: Description of Embodiments – 98th paragraph) Examiner Note: The examiner is interpreting the low-risk location to be considered a permitted distance of travel in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa in view of Kakinami with these above aforementioned teachings from Oooka in order to create a user-friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Oooka’s evacuation travelling assistance apparatus as “disadvantages arise such as an increased probability of a minor collision with a following vehicle” (Oooka: Background – 7th paragraph) “when an evacuation destination that has a low level of safety” (Oooka: Background – 7th paragraph) is selected by a driver. Combing both Ichikawa and Oooka would thus “provide an evacuation travelling assistance apparatus that is capable of appropriately evacuating a vehicle to an evacuation destination that has a higher level of safety.” (Oooka: Summary – 10th paragraph)
Regarding claim 3:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 2. Ichikawa further teaches:
The vehicle control system according to claim 2, wherein, in executing the parking process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the control unit controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and a detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and according to the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and not according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
Ichikawa does not teach but Kakinami teaches:
[…] when the agreement is equal to or above a prescribed parking threshold, […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9) Examiner Note: The examiner is interpreting the threshold to be a parking threshold in this case.)
[…] when the agreement is below the prescribed parking threshold., (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9) Examiner Note: The examiner is interpreting the threshold to be a parking threshold in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Regarding claim 4:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 3. Ichikawa further teaches:
The vehicle control system according to claim 3, wherein, in executing the parking process, the control unit determines, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the position of the vehicle cannot be estimated by the map device, […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the detection result of the external environment recognition device., (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
Ichikawa does not teach but Kakinami teaches:
[…] the agreement to be below the parking threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9) Examiner Note: The examiner is interpreting the threshold to be a parking threshold in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Regarding claim 5:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 3. Ichikawa further teaches:
The vehicle control system according to claim 3, wherein, in executing a process other than the parking process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the control unit controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and according to the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and not according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
Ichikawa does not teach but Kakinami teaches:
[…] when the agreement is equal to or above a prescribed travel threshold, […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9) Examiner Note: The examiner is interpreting the threshold to be a travel threshold in this case.)
[…] when the agreement is below the travel threshold., (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9) Examiner Note: The examiner is interpreting the threshold to be a travel threshold in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Regarding claim 7:
Ichikawa teaches:
A vehicle control system, comprising: a control unit for steering, accelerating and decelerating a vehicle;, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
an occupant monitoring device configured to monitor a driver of the vehicle;, (“The HMI 8 is an interface that allows transmission and input of information between an occupant (e.g., the driver) of the vehicle M and the automatic driving system 100. The HMI 8 has a function of managing the attentiveness of the driver to the travel of the vehicle M. The HMI 8 includes a state detection unit 8 a, an alert unit 8 b, a driver state management unit 8 c, and an input unit 8 d.” (Ichikawa: Detailed Description of Embodiments – 45th paragraph, FIG. 1))
and a map device storing map information,, (“The map database 4 is a database that stores map information” (Ichikawa: Detailed Description of Embodiments – 38th paragraph, FIG. 1))
and configured to estimate a position of the vehicle;, (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
and an external environment recognition device for recognizing a surrounding environment of the vehicle;, (“to recognize an environment surrounding the vehicle based on a detection result of an external sensor configured to detect conditions outside the vehicle;” (Ichikawa: Summary – 8th paragraph))
wherein the control unit is configured to execute a parking process by which the control unit searches for and locates a prescribed parking position, in an area located along a travel route, in which the vehicle may parked within a permitted time, the permitted time beginning at a point when the parking process is initiated, wherein the control unit is further configured to drive the vehicle to the parking position and to park the vehicle, (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
and wherein, in executing the parking process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
the control unit computes, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
detected by the external environment recognition device,, (“The external sensor 2 is a detector that detects external conditions surrounding the vehicle M or the like. The external sensor 2 includes at least one of a camera, a radar, and a laser imaging detection and ranging (LIDAR) system. The external sensor 2 is also used to recognize white lines of a lane the vehicle M is traveling in as will be described later. The external sensor 2 may also be used to measure the position of the vehicle M.” (Ichikawa: Detailed Description of Embodiments – 31st paragraph, FIG. 1))
wherein the area is extracted from a region where, (“Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay.” (Ichikawa: Background – 3rd paragraph))
a travel time until the vehicle is parked is less than the permitted time, the permitted time being shorter, (“When a certain time has elapsed without a permit operation being performed by the driver, the engagement control unit 31 determines that the resumption of the automatic driving control” (Ichikawa: Detailed Description of Embodiments – 132nd paragraph))
and wherein the control unit is configured to drive the vehicle to the parking position in the area and to park the vehicle in the parking position located in the area., (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
Ichikawa does not teach but Kakinami teaches:
an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on a road, (“Specifically, the shape recognition means has a sample extraction part for extracting an arbitrary sample from among a sample group constituting the surface shape information; a shape model setting part for defining a shape model on the basis of the extracted sample; an agreement calculation part for calculating the degree of agreement between the shape model with respect to the sample group; and a determining part for determining whether the shape model matches the sample group on the basis of the calculation results.” (Kakinami: Disclosure of the Invention – 42nd paragraph) Examiner Note: The examiner is interpreting the calculation of the degree of agreement between the shape model with respect to the sample group to be equivalent to the agreement between an object contained in the map information and an object on a road.)
when the agreement is below a prescribed agreement threshold than when the agreement is equal to or above the agreement threshold,, (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Ichikawa in view of Kakinami does not teach but Oooka teaches:
when it is detected that the driver has become incapable of properly maintaining a traveling state of the vehicle,, (“The driver information acquiring unit acquires information that enables determination of whether or not the driver is in a state capable of appropriately performing driving operations. The driver state determining unit determines whether or not the driver is in a state capable of appropriately performing driving operations, based on the information acquired by the driver information acquiring unit.” (Oooka: Summary – 15th-16th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa in view of Kakinami with these above aforementioned teachings from Oooka in order to create a user-friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Oooka’s evacuation travelling assistance apparatus as “disadvantages arise such as an increased probability of a minor collision with a following vehicle” (Oooka: Background – 7th paragraph) “when an evacuation destination that has a low level of safety” (Oooka: Background – 7th paragraph) is selected by a driver. Combing both Ichikawa and Oooka would thus “provide an evacuation travelling assistance apparatus that is capable of appropriately evacuating a vehicle to an evacuation destination that has a higher level of safety.” (Oooka: Summary – 10th paragraph)

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (U.S. Pub. No. 2018/0292822 A1) in view of Kakinami (U.S. Pub. No. 2009/0121899 A1) in further view of Oooka (U.S. Pub. No. 2015/0345961 A1) in even further view of Taguchi (U.S. Pub. No. 2017/0227970 A1).

Regarding claim 2:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 1. Ichikawa further teaches:
The vehicle control system according to claim 1, wherein the control unit:, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] when the parking process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated by a prescribed distance, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the parking location to be the prescribed distance in this case.)
[…] when the parking process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated by the prescribed distance, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the parking location to be the prescribed distance in this case.)
[…] when the parking process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the first permitted distance being longer than the second permitted distance, the second permitted distance being longer than the third permitted distance., (“the reliability of the first travel plan is lower than the reliability of the second travel plan.” (Ichikawa: Summary – 5th paragraph) Examiner Note: The examiner is interpreting the reliability of the travel plan to be the permitted distance in this case.)
Ichikawa does not teach but Kakinami teaches:
[…] when the agreement is equal to or above the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] and the agreement has persisted to be equal to or above the agreement threshold between a time point […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] when the agreement is equal to or above the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] and the agreement was below the agreement threshold at least in a part of a time interval between the time point […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] when the agreement is below the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Ichikawa in view of Kakinami does not teach but Taguchi teaches:
[…] sets the permitted distance to a first permitted distance […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and a time point when the vehicle was at a position preceding a position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] sets the permitted distance to a second permitted distance […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to set a second permitted distance based on the first permitted distance.)
[…] and the time point when the vehicle was at the position preceding the position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] and sets the permitted distance to a third permitted distance […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to set a third permitted distance based on the first and second permitted distances.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa in view of Kakinami with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 6:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 1. Ichikawa further teaches:
[…] and in executing the parking process, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
Ichikawa does not teach but Kakinami teaches:
[…] to determine the agreement., (“an agreement calculation part for calculating the degree of agreement between the shape model with respect to the sample group” (Kakinami: Disclosure of the Invention – 42nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Ichikawa in view of Kakinami does not teach but Taguchi teaches:
The vehicle control system according to claim 1, wherein the map information includes road marking information,, (“The map information includes position information on roads (position information on each lane), information on road shapes (for example, information on whether a road is a curved road or a straight road, the curvature of a curved road), information on road widths (information on lane widths), information on road slopes, information on the cant angle of a road, and information on the maximum vehicle speed on a road. The map information also includes position information on intersections and branching points, position information on stop lines, position information on pedestrian crossings, and position information on traffic lights. In addition, the map information includes position information on white lines (the position information may be stored, not as a line, but as a sequence of points), information on white-line types, information on the positions and the shapes of non-moving obstacles such as curbs, telephone poles, poles, guardrails, walls, and buildings, and information on the positions and the shapes of road surface markings such as symbols and marks painted on a road surface.” (Taguchi: Detailed Description of Embodiments – 33rd paragraph))
[…] the control unit compares an image of a road marking acquired by the external environment recognition device with information of the road marking extracted from the map information according to the estimated position of the vehicle […], (“the first vehicle position detection unit 23 uses the detection result of the external sensor 1 to detect the first vehicle position. The first vehicle position detection unit 23 matches the white-line edge points, extracted from a camera-captured image, against the position information on white lines, included in the map information, to correct the vehicle position. An edge point refers to a point composed of pixels which configure an image and whose brightness difference from the adjacent pixels is equal to or larger than a predetermined value.” (Taguchi: Detailed Description of Embodiments – 46th paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to compare the image of the road marking with the map information.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa in view of Kakinami with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 8:
Ichikawa in view of Kakinami in further view of Oooka, as shown in the rejection above, discloses the limitations of claim 7. Ichikawa further teaches:
The vehicle control system according to claim 7, wherein the control unit:, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] when the parking process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated by a prescribed time, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the vehicle to travel to the parking location and park within a prescribed time.)
[…] when the parking process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the parking process is initiated by the prescribed time, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the vehicle to travel to the parking location and park within a prescribed time.)
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the first permitted time being longer than the second permitted time, the second permitted time being longer than the third permitted time., (“the reliability of the first travel plan is lower than the reliability of the second travel plan.” (Ichikawa: Summary – 5th paragraph) Examiner Note: The examiner is interpreting the reliability of the travel plan to be the permitted time in this case.)
Ichikawa does not teach but Kakinami teaches:
[…] when the agreement is equal to or above the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] and the agreement has persisted to be equal to or above the agreement threshold between a time point […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] when the agreement is equal to or above the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] and the agreement was below the agreement threshold at least in a part of a time interval between the time point […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
[…] when the agreement is below the agreement threshold […], (“The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance.” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Kakinami in order to create an efficient and user-friendly vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Kakinami’s parking assistance device as “identifying the direction in which vehicle obstacles are present is difficult when performed with conventional onboard small-scale ultrasonic sonar units that have wide directivity” (Kakinami: Background Art – 2nd paragraph). Combing both Ichikawa and Kakinami would thus create “a parking assistance device, wherein obstacles in the periphery of a parking space are accurately detected, a parking space is detected in which it is possible to park without contacting the obstacles, and driving operation can be satisfactorily assisted.” (Kakinami: Disclosure of the Invention – 10th paragraph)
Ichikawa in view of Kakinami does not teach but Taguchi teaches:
[…] sets the permitted time to a first permitted time […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and a time point when the vehicle was at a position preceding a position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] sets the permitted time to a second permitted time […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and the time point when the vehicle was at the position preceding the position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] and sets the permitted time to a third permitted time […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to set a third permitted time based on the first and second permitted times.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa in view of Kakinami with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)

Response to Arguments

Applicant’s arguments filed on April 21st, 2022 with regard to the 35 U.S.C. 112(f) determination have been fully considered but are not persuasive (Please refer to the Claim Interpretation section above for further detail).
Applicant’s arguments filed on April 21st, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitation is taught either in Ichikawa, Oooka, or Kakinami as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, with regards to the parking process, Ichikawa mentions “while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle” (Ichikawa: Background – 3rd paragraph), therefore addressing the Applicant’s limitation of “wherein the control unit is configured to execute a parking process by which the control unit searches for and locates a prescribed parking position in an area located within a permitted distance along a travel route from a point where the parking process is initiated, wherein the control unit is further configured to drive the vehicle to the parking position and to park the vehicle in the parking position”. In doing so, Ichikawa refers to automatically controlling the vehicle to drive towards a calculated parking location, which in itself is interpreted as a parking process. Furthermore, Ichikawa states “Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay” (Ichikawa: Background – 3rd paragraph), therefore addressing the Applicant’s limitation of “wherein the area is extracted from a region where”. Finally, Ichikawa states “while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle” (Ichikawa: Background – 3rd paragraph), therefore addressing the Applicant’s limitation of “and wherein the control unit is configured to drive the vehicle to the parking position in the area and to park the vehicle in the parking position located in the area” as set forth in claim 1.
Moreover, Oooka mentions “the travelling distance to a location in which the vehicle can be stopped” (Oooka: Background – 9th paragraph), therefore addressing the Applicant’s limitation of “a travel distance until the parking position”. Furthermore, Oooka states “The own vehicle is thereby able to stop at a low-risk location by travelling over a shorter distance” (Oooka: Description of Embodiments – 98th paragraph). For instance, the low-risk location is considered a permitted distance of travel in this case. In doing so, Oooka addresses the Applicant’s limitation of “is less than the permitted distance, the permitted distance being shorter” as set forth in claim 1.
Consequently, Kakinami mentions “The determining part 2 e then determines whether the degree of agreement has exceeded a prescribed threshold value (determining step; #4 in FIG. 9). Specifically, a decision is made as to whether or not the shape model fits the sample group S. In cases where the shape model fits, the shape model determined from the extracted subset (first shape model L1) is identified as the recognition result (identifying step; #5 in FIG. 9). Specifically, the first shape model L1 is taken to be the outline shape. For example, in a case where the threshold value is set at 75%, the first shape model L1 is assumed to be the outline shape. If the threshold value is not exceeded, the process returns to the process #1 in the flowchart of FIG. 9, different samples s are again extracted, a new subset is obtained, and the same process is carried out. In cases where the threshold value has not been exceeded even when the processes #1 to #4 are repeated a plurality of times, it is determined that no parked vehicles 20 are present. The number of repetitions may be specified in advance” (Kakinami: Disclosure of the Invention – 79th paragraph, FIG. 3, 9), therefore addressing the Applicant’s limitation of “when the agreement is below a prescribed agreement threshold than when the agreement is equal to or above the agreement threshold” as set forth in claim 1.
As a result, the combination of Ichikawa, Oooka, and Kakinami addresses the parking process, the region from which to extract the parking position, and the permitted distance control as set forth by the Applicant in claims 1 and 7, rendering the Applicant’s arguments moot in view of the new ground of rejection over the newly applied references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667 
       
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667